DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,213,857.  Although the claims at issue are not identical, they are not patentably distinct from each other as the instant claims are merely broader versions of the patented claims and Applicant has ample rationale to seek broader claim coverage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 21 recite the limitation " the cylindrical fame".  There is insufficient antecedent basis for this limitation in the claims.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 2, 6 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 5,238,117).
Hunter (fig. 3) teaches a screen basket apparatus, comprising:
(re: claim 1 and certain elements of claim 22) a substantially vertical cylindrical frame (fig. 3 showing cylindrical support frame 40); and
 a synthetic screening surface (14) secured to the frame (col.3, ln. 28-40).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of-
(re: certain elements of claims 1, 22) wherein the synthetic screening surface is configured to separate carbon or resin from a slurry of a carbon-in-leach (CIL), carbon-in-pulp (CIP), resin-in-leach (RIL), or resin-in-pulp (RIP) material as fluid flows from outside the screen basket apparatus to inside the screen basket apparatus due at least in part to a static pressure differential between fluid outside relative to fluid inside the screen basket apparatus, such that carbon or resin is retained on an external surface of the synthetic screening surface (fig. 3 showing flow into basket; col. 1, ln. 5+ teaching screen separator basket for use in adsorption tanks such as carbon in pulp, carbon in leach and resin pulp; col. 4, ln. 3+ teaching screening of “metal rich pulp” via a negative pressure created within the screen separator that causes pulp to be drawn from the tank through the screen basket from the outside).

Hunter further teaches--
(re: claim 2) a wiper assembly that urges the fluid from the outside of the screen basket apparatus to the inside of the screen basket apparatus (fig. 3 near 18 and col. 3, ln. 45+ teaching sweep arms that travel on outside of screening surface that are regarded as capable of urging fluid inward); 
(re: claim 6) an impeller assembly (near 32, 42) inside of the screen basket apparatus that agitates screened fluid and urges the screened fluid toward an outlet (col. 4, ln. 38+).

(re: claim 24) The claimed method of screening steps are performed in the normal operation of the device cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 5,238,117) in view of Wojciechowski (US 2013/0313168), Wheeler (US 3,178,023), Knecht (US 2,136,853) and legal precedent.

Hunter as set forth above teaches all that is claimed except for expressly teaching
(re: claim 3) wherein the synthetic screening surface includes a plurality of corrugations;
(re: claim 4) wherein the corrugations are oriented horizontally;
(re: claim 5) a wiper assembly that urges the fluid from the outside of the screen basket apparatus to the inside of the screen basket apparatus, wherein the wiper assembly includes a plurality of horizontally oriented corrugations that are complementary to the corrugations in the synthetic screening surface.
(re: claim 7) wherein the cylindrical frame is a grid frame and the synthetic screening surface includes a plurality of replaceable screen assemblies attached to the grid frame;
(re: claim 8 and certain elements of claim 22) wherein the grid frame has a plurality of openings and each of the plurality of openings is configured to receive a respective one of the plurality of replaceable screen assemblies.
(re: claim 9 and certain elements of claim 23) wherein the synthetic screening surface is attached to the frame with an attachment mechanism;
(re: claim 10) wherein the attachment mechanism includes one or more screw or bolt holes configured to receive respective one or more screws or bolts to thereby secure the synthetic screening surface to the frame;
(re: claim 11) wherein the screen assemblies are flexible and are each shaped to pressure fit into a respective one of the openings in the grid frame.
(re: claim 12) wherein the grid frame includes a plurality of transversal and longitudinal members, and wherein each screen assembly includes flexible attachment members that are configured to engage with and to pressure fit with adjacent transversal and/or longitudinal members to thereby secure the screen assembly to the grid frame;
(re: claim 13) wherein the synthetic surface includes openings having sizes in a range from approximately 35 microns to approximately 4000 microns;
(re: claim 14) wherein the synthetic screening surface incudes a polyurethane screen forming a screening surface facing outside the screen basket;
(re: claim 15) wherein the polyurethane screen includes screen openings having a length of about 500 microns to about 1200 microns;
(re: claim 16) wherein the synthetic screening surface includes a plurality of screen elements, each screen element including a single injection molded piece integrally formed by injection molding of a thermoplastic material;
(re: claim 17) wherein the screen elements include a substantially planar screening surface having multiple elongated screening openings;
(re: claim 18) wherein the screen elements include a corrugated screening surface having multiple elongated screen openings;
(re: claim 19) wherein each of the multiple elongated screening openings has a substantially uniform length and a substantially uniform width, the substantially uniform length is between about 300 μm and about 4000 μm, and the substantially uniform width is between about 35 μm and about 4000 μm;
(re: claim 20) wherein the screening assemblies have a corrugated shape and are aligned in a transversal direction relative to a longitudinal axis of the cylindrical frame;
(re: claim 21) wherein the screening assemblies have a corrugated shape and are aligned in a longitudinal direction relative to a longitudinal axis of the cylindrical frame.
Further, under an alternate interpretation, the screening surface may not be regarded as synthetic.
(re: claims 24-39) The claimed method steps are performed in the normal operation of the combined device described below.
Here, it is noted that Hunter already teaches the use of vertical screen drum and wiper elements within adsorption tanks to assist with the separation of carbon in pulp, carbon in leach and resin pulp (supra) and is merely silent on the specific features of the screening system elements.

Wojciechowski, moreover, teaches that it is well-known in the screening arts to use modular, synthetic screen elements in combination with supporting grid frames to achieve relatively simple screen fabrication and rapid installation for a wide-variety of screening applications (fig. 2A-D showing screening modules with fixing recesses; and para. 0146-147 teaching length, width and thickness of openings of modular screen elements may be varied from approximately 43 - 2000 microns; Cf. fig. 1A, 10, 10A, 21, 22, 34, 36, 40, 40B showing modular elements with subgrid frame; Cf. fig. 12, 41-43 teaching various screening surface configurations including flat, arcuate or corrugated) and, moreover, that injection molding manufacturing techniques with thermoplastics allow for more versatile and efficient manufacturing processes that result in easier fabrication of these variations as well as in superior strength characteristics (para. 141; see also para. 5-6, 14-22 teaching wide-variety of screen manufacturing techniques—including thermoset polymer techniques that provide superior flexibility and strength profiles).
Wheeler (fig. 1, 2 near 52, 54, col. 3, ln. 60+ teaching wiper mating with corrugated grooves of screening drum) and Knecht (fig. 1-5 near 9, 9’; p. 1-2) teach that it is well-known to configure wiper elements on the outside of corrugated drum surfaces to prevent screen blinding, thus allowing the common-sense benefit of the fluid being filtered to more easily travel to the inside of the screen separator.
Further, the claimed features relating to screen element configurations materials/methods of construction can be regarded as a common design variables/operating parameters controlled by the design incentives and/or economic considerations involved in this type of subject matter (see e.g., Wojciechowski; para. 0146, 188 teaching configuration of screening features based on particular screening application are common design considerations for screen fabricator).  This is especially applicable in the screening arts as the type of material to be screened will control variations in the specific device dimensions, features and/or sorting steps as expressly taught by Wojciechowski.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).
Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hunter for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
October 12, 2022